Citation Nr: 0637239	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus right foot (claimed as 
bunionectomy). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of abdominoplasty (scar).

3.  Entitlement to an initial compensable evaluation for 
pterygium. 

4.  Entitlement to an initial compensable evaluation for 
dysgeusia (claimed as loss of taste). 

5.  Entitlement to an initial compensable evaluation for 
maxillary sinusitis (claimed as chronic paranasal sinus 
disease).  

6.  Entitlement to an initial compensable evaluation for 
anosmia (claimed as loss of smell). 

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to February 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for a right foot hallux valgus disability 
and residuals of abdominoplasty, each assigned disability 
evaluations of 10 percent.  This decision also granted 
service connection for pterygium, dysgeusia, maxillary 
sinusitis, and anosmia; each of these disabilities was 
assigned a noncompensable evaluation. 

In a June 2004 Notice of Disagreement, the veteran raised a 
claim for entitlement to service connection for a left ankle 
condition, secondary to her service-connected disability of 
hallux valgus right foot.  This matter has not been 
adjudicated by the agency of original jurisdiction and it is 
referred to the RO for appropriate action.  The Board notes 
that it appears that the RO has begun to develop this claim 
(as a VA examination was conducted).  The record, however, 
contains no evidence that the veteran was sent a notice 
letter compliant with the Veterans Claims Assistance Act 
regarding this particular claim.  Thus, the RO is advised to 
send the veteran VCAA notice prior to the adjudication of 
this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the matters addressed in this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Specifically, the provisions provide that upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  Also, VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In the Board's opinion, VA did not satisfy the standard set 
forth by the VCAA.  The record contains no VCAA letter 
tailored to her claims for increased ratings.  Specifically, 
there is no letter notifying the veteran of what evidence was 
required to establish entitlement to higher ratings for her 
disabilities.  Moreover, VA failed to inform the veteran of 
which evidence VA will seek to provide and which evidence the 
veteran is responsible for providing.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that the 
veteran has not been provided adequate information with 
respect to the effective date and disability-rating element 
of the claims.  The RO should ensure that the veteran is 
provided proper notice to the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes further that, with the exception of the 
January 2004 VA examination for the disabilities of dysgeusia 
and ansomia; the claims folder was not made available to the 
examiners for their review.  Moreover, it seems that no VA 
examination was conducted for the evaluation of maxillary 
sinusitis, at all.  Finally, in view of the fact that the 
veteran has not been afforded a VA examination since 2004, 
the Board is of the opinion that the veteran should be 
afforded new VA examinations to assess the current severities 
of the service-connected disabilities presently on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should also be requested 
to identify any VA or non-VA medical 
facilities that provided treatment for all 
the disabilities on appeal, since January 
2004.

After the veteran has signed the 
appropriate releases, all pertinent 
records available should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, so that she can have every 
opportunity to assist in obtaining and 
submitting important records for VA 
review.

3.  After any additional evidence is added 
to the claims file, the RO should arrange 
the proper examinations to evaluate the 
current severity of disabilities due to the 
veteran's service-connected right foot 
hallux valgus, her residuals of 
abdominoplasty (scar), her pterygium, her 
dysgeusia, her maxillary sinusitis, and her 
anosmia.  If necessary, specialty 
evaluations (orthopedic, ophthalmologic, 
ear, nose and throat; and dermatological) 
should be arranged to assess the severity 
of these disabilities.

The examiner(s) should provide medical 
findings specifically addressing each of 
the following:  

(A) indicate whether the veteran's 
pterygium causes a loss of vision, and if 
so, identify the severity that loss of 
vision; 

(B) identify whether there is an 
anatomical or pathological basis for 
either the veteran's dysgeusia or her 
anosmia; 

(C) identify whether the veteran's 
sinusitis causes incapacitating episodes, 
and, if so, note the frequency of such 
and specify whether they require 
prolonged antibiotic treatment or are 
associated with symptoms including 
headache, pain and purulent discharge or 
crusting; .   .    

A complete rational for any opinion 
expressed should be included in the 
examination report(s).  The veteran's 
claims folder must be available to all 
examiners for review in conjunction with 
the any examination.  A notation to the 
effect that this record review took place 
should be included in any examination 
report.

4.  After any additional development of 
the evidence that the RO may deem 
necessary, the RO should review the record 
and readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and her representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

